Title: [Diary entry: 5 June 1791]
From: Washington, George
To: 

Sunday 5th. Left the old Town about 4 Oclock A.M.; & breakfasting at one Pridies (after crossing Banister River 1½ Miles) abt. 11 Miles from it, came to Staunton River about 12; where meeting Colo. Isaac Coles (formerly a member of Congress for this district &) who pressing me to it, I went to his house about one mile off to dine and to halt a day, for the refreshment of myself and horses; leaving my Servants and them at one of the usually indifferent Taverns at the Ferry that they might give no trouble, or be inconvenient to a private family.